Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J), entered January 3, 2006 in a proceeding pursuant to Social Services Law § 384-b. The order, inter alia, terminated the parental rights of respondent and committed the guardianship and custody of the child to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order of disposition that, upon her admission of permanent neglect, terminated her parental rights with respect to her child, committed the guardianship and custody of the child to petitioner and freed the child for adoption. Contrary to respondent’s contention, Family Court did not abuse its discretion in declining to enter a suspended judgment (see Matter of Kyle S., 11 AD3d 935, 936 [2004]). The record supports the court’s conclusions that the circumstances did not warrant “additional time to correct the long-standing underlying problems preventing this family from being reunited,” and that a suspended judgment would thus not be in the child’s best interests (see Matter of Danielle N., 31 AD3d 1205 [2006]; Matter of Ada M.R., 306 AD2d 920 [2003], lv denied 100 NY2d 509 [2003]). Present — Pigott, Jr., P.J., Hurlbutt, Scudder, Kehoe and Green, JJ.